DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s submission filed 27 July 2021 [hereinafter Response], where:
Claims 1, 3, 4, 7-11, 14-17, and 20 have been amended.
New claim 21 is presented for examination.
Claims 1-21 are pending.
Claims 1-21 are rejected.
Drawings
3.	The objections to the drawings are withdrawn in view of Applicant’s amendments to paragraphs 0069 and 0076 of the specification.
Claim Rejections - 35 U.S.C. § 112(b)
4.	The rejection under Section 112(b) to claims 7, 14, and 20 as being indefinite is withdrawn in view of the amendment to those claims. 
Claim Rejections - 35 U.S.C. § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1, 5-8, 12, and 18-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Published Application 20150088791 to Lin et al. [hereinafter Lin].
Regarding claim 1, Lin teaches [a] data processing system (Lin Fig. 1 “data processing system 100”) comprising:
a processor (Lin Fig. 1 “processor unit 104”); and
a memory in communication with the processor (Lin Fig. 1 “storage devices 116” with “memory 106” in communication with “processor unit 104” via “communications fabric 102”), the memory comprising executable instructions that, when executed by the processor cause the data processing system to perform functions (Lin ¶ 0073 teaches each block in the flowchart or block diagrams may represent a module, segment, or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s)) of:
receiving a request to perform a data imbalance correction on a dataset associated with training a machine-learning (ML) model to address an imbalance identified in the dataset (Lin, abstract, teaches [i]n response to receiving an input to balance the imbalanced training data set that includes a majority data class and the minority data class (that is, receiving a request to perform a data imbalance correction on a dataset associated with training a machine learning (ML) model), a set of data samples is generated for the minority data class (that is, to address an imbalance identified in the dataset));
selecting a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed (Lin ¶ 0043 teaches For the sake of simplicity, the discussion of the different illustrative embodiments assumes a two class imbalanced data set, where the minority data class (that is, selecting a feature of the dataset associated with the identified imbalance) only includes a few data samples or examples (that is, selecting a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed));
identifying a distribution for the selected feature that addresses the identified imbalance (Lin ¶ 0043 teaches [b]asically, illustrative embodiments identify a set of data samples that are less likely to be included in the majority data class and let the set of data samples that are less likely to be included in the majority data class represent the data distribution of the minority data class (that is, identifying a desired distribution for the identified selected feature that addresses the identified imbalance));
selecting a subset of the dataset that reduces the identified imbalance by having the identified distribution for the selected feature (Lin ¶ 0048 teaches [t]he computer selects positive data samples from a predetermined number of highest ranking distance score buckets (that is, selecting a subset of the dataset). The computer injects the positive data samples selected from the predetermined number of highest ranking distance score buckets into the minority data class to balance a number of positive data samples in the minority data class with a number of negative data samples in the majority data class (that is, selecting a subset of the dataset that reduces the identified imbalance by having the identified distribution for the selected feature)); and
initiating correction of the identified imbalance using the subset to train the ML model (Lin ¶ 0054 teaches that the computer may generate the candidate data samples from the imbalanced training data set; Lin ¶ 0062 teaches process for injecting generated data samples into a minority data class to balance an imbalanced training data set (that is, initiating correction of the identified imbalance using the subset to train the ML model); see also Lin ¶ 0005 teaches application to the training of [s]upervised machine learning programs (that is, ML model) require training data that includes different classes of data to train multi-class classifier models. Supervised learning is the machine learning task of inferring a function from labeled training data).
Regarding claim 8, Lin teaches [a] method for correcting data imbalance in a dataset associated with training a ML model (Lin, claim 1, teaches a computer-implemented method for injecting generated data samples into a minority data class of an imbalanced training data set), the method comprising:
receiving a request to perform a data imbalance correction on a dataset associated with training a machine-learning (ML) model to address an imbalance identified in the dataset (Lin, abstract, teaches [i]n response to receiving an input to balance the imbalanced training data set that includes a majority data class and the minority data class (that is, receiving a request to perform a data imbalance correction on a dataset associated with training a machine learning (ML) model), a set of data samples is generated for the minority data class (that is, to address an imbalance identified in the dataset));
selecting a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed (Lin ¶ 0043 teaches [f]or the sake of simplicity, the discussion of the different illustrative embodiments assumes a two class imbalanced data set, where the minority data class (that is, selecting a feature of the dataset associated with the identified imbalance) only includes a few data samples or examples (that is, selecting a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed));
identifying a distribution for the selected feature that addresses the identified imbalance (Lin ¶ 0043 teaches [b]asically, illustrative embodiments identify a set of data samples that are less likely to be included in the majority data class and let the set of data samples that are less likely to be included in the majority data class represent the data distribution of the minority data class (that is, identifying a desired distribution for the identified selected feature that addresses the identified imbalance));
selecting a subset of the dataset that reduces the identified imbalance by having the identified distribution for the selected feature (Lin ¶ 0048 teaches [t]he computer selects positive data samples from a predetermined number of highest ranking distance score buckets (that is, selecting a subset of the dataset). The computer injects the positive data samples selected from the predetermined number of highest ranking distance score buckets into the minority data class to balance a number of positive data samples in the minority data class with a number of negative data samples in the majority data class (that is, selecting a subset of the dataset that reduces the identified imbalance by having the identified distribution for the selected feature)); and
initiating correction of the identified imbalance by using the subset to train the ML model (Lin ¶ 0054 teaches that the computer may generate the candidate data samples from the imbalanced training data set; Lin ¶ 0062 teaches process for injecting generated data samples into a minority data class to balance an imbalanced training data set (that is, initiating correction of the identified imbalance using the subset to train the ML model); see also Lin ¶ 0005 teaches application to the training of [s]upervised machine learning programs (that is, ML model) require training data that includes different classes of data to train multi-class classifier models. Supervised learning is the machine learning task of inferring a function from labeled training data.
[Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction]).
Regarding claim 15, Lin teaches [a] non-transitory computer readable medium on which are stored instructions that, when executed cause a programmable device (Lin ¶ 0012 teaches aspects of the illustrative embodiments may take the form of a computer program product embodied in one or more computer readable medium(s) (that is, non-transitory computer readable medium) having computer readable program code embodied thereon) to:
receive a request to perform a data imbalance correction on a dataset associated with training a machine-learning (ML) model to address an imbalance identified in the dataset (Lin, abstract, teaches [i]n response to receiving an input to balance the imbalanced training data set that includes a majority data class and the minority data class (that is, receive a request to perform a data imbalance correction on a dataset associated with training a machine learning (ML) model), a set of data samples is generated for the minority data class (that is, to address an imbalance identified in the dataset));
select a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed (Lin ¶ 0043 teaches [f]or the sake of simplicity, the discussion of the different illustrative embodiments assumes a two class imbalanced data set, where the minority data class (that is, select a feature of the dataset associated with the identified imbalance) only includes a few data samples or examples (that is, select a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed));
identify a distribution for the selected feature that addresses the identified imbalance (Lin ¶ 0043 teaches [b]asically, illustrative embodiments identify a set of data samples that are less likely to be included in the majority data class and let the set of data samples that are less likely to be included in the majority data class represent the data distribution of the minority data class (that is, identify a desired distribution for the identified selected feature that addresses the identified imbalance));
select a subset of the dataset that reduces the identified imbalance by having the identified distribution for the selected feature (Lin ¶ 0048 teaches [t]he computer selects positive data samples from a predetermined number of highest ranking distance score buckets (that is, selecting a subset of the dataset). The computer injects the positive data samples selected from the predetermined number of highest ranking distance score buckets into the minority data class to balance a number of positive data samples in the minority data class with a number of negative data samples in the majority data class (that is, select a subset of the dataset that reduces the identified imbalance by having the identified distribution for the selected feature)); and
initiate correction of the identified imbalance by using the subset to train the ML model (Lin ¶ 0054 teaches that the computer may generate the candidate data samples from the imbalanced training data set; Lin ¶ 0062 teaches process for injecting generated data samples into a minority data class to balance an imbalanced training data set (that is, initiate correction of the identified imbalance using the subset to train the ML model); see also Lin ¶ 0005 teaches application to the training of [s]upervised machine learning programs (that is, ML model) require training data that includes different classes of data to train multi-class classifier models. Supervised learning is the machine learning task of inferring a function from labeled training data).
Regarding claims 5, 12, and 18, Lin teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail
Lin teaches -
wherein the dataset includes at least one of an input training dataset, a training subset of the input training dataset, a validation subset of the input training dataset, and an outcome dataset (Lin ¶ 0025 teaches an [i]mbalanced training data set 118 represents a set of data (that is, an input training dataset) that includes highly imbalanced classes of data for a given data domain (that is, a training subset of the input training dataset); Lin ¶ 0054 teaches The output is a labeled and balanced dataset ready for classification. (that is, an outcome dataset); Lin ¶ 0047 teaches to consider the constraints due to the known data in the minority class and automatically determine the appropriate number of Gaussian kernels within a Gaussian mixture model based on the constraints (that is, the constraints are a validation subset). This ensures that illustrative embodiments will not ignore any known anomalies in the data of the minority class (that is, a validation subset of the input training dataset)).
Regarding claims 6 and 19, Lin teaches all of the limitations of claims 1 and 18, respectively, as described above in detail.
Lin teaches - 
wherein the feature includes a label feature of the dataset (Lin ¶ 0027 teaches that [d]ata 138 include labels 140. Each datum in data 138, whether recorded or generated, includes a corresponding label. The label identifies its corresponding datum for clustering by expectation maximization algorithm 122 (that is, the feature includes a label feature of the dataset)).
Regarding claims 7 and 20, Lin teaches all of the limitations of claims 1 and 15, respectively, as described above in detail.
Lin teaches -
wherein the executable instructions when executed by the processor further cause the data processing system to perform functions of:
examining the subset to determine that a data imbalance exists in the subset (Lin ¶ 0025 teaches an imbalanced data set 118 includes majority data class 130 and minority data class 132. Majority data class 130 is a class of data within imbalanced data set 118 that is represented by a relatively large number of known examples. In contrast (that is, the “contrast” confers examining the subset), minority data class 132 is a class of data within imbalanced data set 118 that is sparely represented by a relatively small number of examples as compared to the number of examples in majority class 130 (that is, examining the subset to determine if that a data imbalance exists in the subset)), 
upon determining a data imbalance exist, performing a data imbalance correction on the subset until a desired subset is selected (in relation to data imbalance correction based on a Gaussian mixture model relying on Gaussian kernels, Lin ¶ 0071 teaches [i]f the computer determines that the likelihood is high that the generated positive data samples are included in the majority data class . . . , then the computer updates the number of Gaussian kernels by increasing the number of Gaussian kernels based on the likelihood that the generated positive data samples are included in the majority data class (step 514). Thereafter, the process returns to step 504 where the computer again calculates the likelihood of the generated positive data samples being included in the majority data class (that is, upon determining a data imbalance exists, performing a data imbalance correction on the subset until a desired subset is selected)), 
otherwise, using the subset to train the ML model (Lin ¶ 0071 teaches If the computer determines that the likelihood is low that the generated positive data samples are included in the majority data class, no output of step 512, then the process terminates thereafter (that is, using the subset to train the ML model)
[Examiner notes that in instances upon which there is “no imbalance”, the training set would be applied in the usual course]).
Regarding claim 21, Lin teaches all of the limitations of claim 1, as described above in detail.
Lin teaches -
wherein the dataset comprises labeled training data (Lin ¶ 0027 teaches [d]ata 138 include labels 140. Each datum in data 138, whether recorded or generated, includes a corresponding label. The label identifies its corresponding datum for clustering by expectation maximization algorithm 122 (that is, the dataset comprises labeled training data)).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
10.	Claim 2, 9, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150088791 to Lin et al. [hereinafter Lin] in view of US Published Application 20200285898 to Dong [hereinafter Dong].
Regarding claims 2 and 9, Lin teaches all of the limitations of claims 1 and 8, respectively, which is described in detail above. 
Though Lin teaches the correction of an identified imbalance in a dataset of a ML model, Lin does not explicitly teach -
wherein the request identifies a type of dataset on which data imbalance correction is to be performed.
But Dong teaches -
wherein the request identifies a type of dataset on which data imbalance correction is to be performed (Dong ¶ 0014 teaches [e]xamples of data types having such an imbalanced classification include fraud/intrusion detection data, risk management data, text classification data, and medical diagnosis/monitoring data).
Lin and Dong are from the same or similar field of endeavor. Lin teaches injecting generated data samples into a minority data class of an imbalanced training data set. Dong teaches training a classification model using the modified training data set where at least a portion of the irrelevant data and/or mislabeled data is removed from the initial training data set 330. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify Lin pertaining to dataset imbalance correction with the dataset types of Dong.
The motivation to do so is to improve performance and/or classification accuracy by generating a modified data set to training the ML model. (Dong ¶ 0055).
Regarding claim 13, the combination of Lin and Dong teaches all of the limitations of claim 9, as described above in detail.
Lin teaches 
wherein the feature includes a label feature of the dataset (Lin ¶ 0027 teaches that [d]ata 138 include labels 140. Each datum in data 138, whether recorded or generated, includes a corresponding label. The label identifies its corresponding datum for clustering by expectation maximization algorithm 122 (that is, the feature includes a label feature of the dataset)).
Regarding claim 14, the combination of Lin and Dong teaches all of the limitations of claim 9, as described above in detail.
Lin teaches -
examining the subset to determine that a data imbalance exists in the subset (Lin ¶ 0025 teaches an imbalanced data set 118 includes majority data class 130 and minority data class 132. Majority data class 130 is a class of data within imbalanced data set 118 that is represented by a relatively large number of known examples. In contrast (that is, the “contrast” confers examining the subset), minority data class 132 is a class of data within imbalanced data set 118 that is sparely represented by a relatively small number of examples as compared to the number of examples in majority class 130 (that is, examining the subset to determine if that a data imbalance exists in the subset)), 
upon determining that a data imbalance exists, performing a data imbalance correction on the subset until a desired subset is selected (in relation to data imbalance correction based on a Gaussian mixture model relying on Gaussian kernels, Lin ¶ 0071 teaches [i]f the computer determines that the likelihood is high that the generated positive data samples are included in the majority data class . . . , then the computer updates the number of Gaussian kernels by increasing the number of Gaussian kernels based on the likelihood that the generated positive data samples are included in the majority data class (step 514). Thereafter, the process returns to step 504 where the computer again calculates the likelihood of the generated positive data samples being included in the majority data class (that is, upon determining a data imbalance exists, performing a data imbalance correction on the subset until a desired subset is selected)),
otherwise, using the subset to train the ML model (Lin ¶ 0071 teaches If the computer determines that the likelihood is low that the generated positive data samples are included in the majority data class, no output of step 512, then the process terminates thereafter (that is, using the subset to train the ML model)
[Examiner notes that in instances upon which there is “no imbalance”, the training set would be applied in the usual course]).
11.	Claims 3, 4, 10, 11, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150088791 to Lin et al. [hereinafter Lin] in view of US Published Application 20130097103 to Chari et al. [hereinafter Chari].
Regarding claims 3, 10, and 16, Lin teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail.
Though Lin teaches the correction of an identified imbalance in a dataset of a ML model, Lin does not explicitly teach -
wherein selecting the feature includes receiving a selection of the feature from a user.
But Chari teaches -
wherein selecting the feature includes receiving a selection of the feature from a user (Chari ¶ 0029 teaches [i]n step 103, class labels of this small initial sample of the data are provided. According to an exemplary embodiment, the labels are provided by one or more domain experts (i.e., a person who is an expert in a particular area or topic) as is known in the art, e.g., by hand labeling the data (that is, hand labeling the training data includes receiving a selection of the feature from a user)).
Lin and Chari are from the same or similar field of endeavor. Lin teaches injecting generated data samples into a minority data class of an imbalanced training data set. Chari teaches creating training sets for predictive modeling in which labels are acquired for the initial set of data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify Lin pertaining to dataset imbalance correction with the dataset user inputs of Chari.
The motivation to do so is to improve the creation of training sets for predictive modeling by improving the convergence of the class distributions to yield more balanced training sets. (Chari ¶ 0026).
Regarding claims 4, 11, and 17, Lin teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Though Lin teaches the correction of an identified imbalance in a dataset of a ML model, Lin does not explicitly teach -
wherein identifying the distribution includes receiving an indication from a user which identifies the distribution.
But Chari teaches - 
wherein identifying the distribution includes receiving an indication from a user which identifies the distribution (Chari ¶ 0032 teaches a number of data points (samples) to be selected (draw) from each cluster is determined; Chari Fig. 6 teaches (Examiner annotations in text blocks):

    PNG
    media_image1.png
    623
    697
    media_image1.png
    Greyscale

Chari ¶ 0057 teaches an evaluation setup . . . that summarizes the size and class distribution of these data sets (that is, includes receiving an indication from a user which identifies the distribution)).
Lin and Chari are from the same or similar field of endeavor. Lin teaches injecting generated data samples into a minority data class of an imbalanced training data set. Chari teaches creating training sets for predictive modeling in which labels are acquired for the initial set of data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify Lin pertaining to dataset imbalance correction with the dataset user inputs of Chari.
The motivation to do so is to improve the creation of training sets for predictive modeling by improving the convergence of the class distributions to yield more balanced training sets. (Chari ¶ 0026).
Response to Arguments
12.	Examiner has fully considered the Applicant’s arguments and responds below, accordingly.
13.	With respect to the Chari prior art, Applicant emphasizes features of its claims, specifically “selecting a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed; . . . selecting a subset of t e dataset that reduces the identified imbalance by having the identified distribution for the selected feature; . . . .” (Response at p. 8 (referring to claim 1) (emphasis in original)). Though Applicant disagrees with Examiner’s application of Chari, the claims have been amended to recite “‘selecting a feature of the dataset associated with the identified imbalance for which data imbalance correction is to be performed.’ Applicant respectfully submits that Chari . . . does not teach selecting a feature for which imbalance correction is to be performed. The cited portion of Chari merely provides an example of applications with highly imbalanced class distribution.” (Response at pp. 8-9).
Examiner notes that the Lin prior art is cited as a primary reference in the rejections set out hereinabove, with the teachings of Chari relied upon in the nature of a secondary reference as appropriate.
Examiner respectfully disagrees as to the Applicant’s characterization of the teachings of Chari. Chari teaches, inter alia, “domain knowledge,” in which features are indicative of certain classes is often intuitive. To model domain knowledge, input correlations between certain features or feature-values with classes are allowed. (Chari ¶ 0026; see also Chari ¶ 0039 regarding “class labels in the feature set”). Accordingly, Chari is directed to the dataset imbalance correction through a clustering method. (Chari ¶ 0043). Further, the plain and ordinary meaning of “feature” is not inconsistent with that of the Applicant’s specification, where “a biased dataset and/or one that includes imbalanced data may result in a model that produces incorrect results. For example, if a dataset has one or more features that have missing values for a large number of datapoints, it may be difficult to correlate those features with accurate outcomes. Thus, data imbalance may include biased data or data that otherwise contains some imbalance that may cause inaccuracies in outcome.” (PGPUB1 ¶ 0019 (emphasis added)).
Moreover, the instant rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(Cabrera et al., "FAIRVIS: Visual Analytics for Discovering Intersectional Bias in Machine Learning," 10 April 2019) teaches [d]iscovering which biases a machine learning model has introduced is a great challenge, due to the numerous definitions of fairness and the large number of potentially impacted subgroups. We present FAIRVIS, a mixed-initiative visual analytics system that integrates a novel subgroup discovery technique for users to audit the fairness of machine learning models.
(Gustavo et al., “A study of the behavior of several methods for balancing machine learning training data,” ACM SIGKDD Explorations Newsletter (2004)) teaches  class imbalance in which examples in training data belonging to one class heavily outnumber the examples in the other class. In this situation, which is found in real world data describing an infrequent but important event, the learning system may have difficulties to learn the concept related to the minority class.
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 US Published Application 20200380309 to Weider et al., entitled “Method and System of Correcting Data Imbalance in a Dataset Used in Machine-Learning,” filed 28 May 2019 [hereinafter PGPUB].